188 S.E.2d 281 (1972)
281 N.C. 300
Annie Neal STEVENSON, Sister, et al.,
v.
CITY OF DURHAM, Employer, Self-Insurer.
No. 3.
Supreme Court of North Carolina.
May 10, 1972.
*282 Mason H. Anderson, Shallotte, for plaintiff appellants.
C. V. Jones, S. F. Gantt by S. F. Gantt, Durham, for defendant appellee.
BRANCH, Justice.
The question presented by this appeal is whether "brothers" and "sisters" who are eighteen years of age, or older, and married are "next of kin" as defined in G.S. § 97-40.
At the time of O'Neal Daniels' injury and death, G.S. § 97-40, in part, provided:
Subject to the provisions of G.S. 97-38, if the deceased employee leaves neither whole nor partial dependents, then the compensation which would be payable under G.S. 97-38 to whole dependents shall be commuted to its present value and paid in a lump sum to the next of kin as herein defined. For purposes of this section and G.S. 97-38, "next of kin" shall include only child, father, mother, brother or sister of the deceased employee . . . For all such next of kin who are neither wholly nor partially dependent upon the deceased employee and who take under this section, the order of priority among them shall be governed by the general law applicable to the distribution of the personal estate of persons dying intestate. . . .
If the deceased employee leaves neither whole dependents, partial dependents, nor next of kin as hereinabove defined, then no compensation shall be due or payable on account of the death of the deceased employee, except that the employer shall pay or cause to be paid the burial expenses of the deceased employee not exceeding five hundred dollars ($500.00) to the person or persons entitled thereto. (Emphasis ours)
G.S. § 97-38 classifies those persons eligible to receive, and determines the amount of, death benefits payable under the Workmen's Compensation Act to persons wholly or partially dependent upon the earnings of a deceased employee. If the deceased employee leaves neither whole nor partial dependents, as here, then G.S. § 97-40 provides for the commutation and payment of compensation to the "next of kin" as therein defined.
The Court of Appeals, relying on the case of Jones v. Sutton, 8 N.C.App. 302, 174 S.E.2d 128, affirmed the opinion and award of the Industrial Commission. The rationale of the majority decision of the Court of Appeals is that G.S. § 97-40 and G.S. § 97-2(12) are in pari materia and therefore should be construed with reference to each other. G.S. § 97-2(12) provides:
Child, Grandchild, Brother, Sister. The term "child" shall include a posthumous child, a child legally adopted prior to the injury of the employee, and a stepchild or acknowledged illegitimate child dependent upon the deceased, but does not include married children unless wholly dependent upon him. "Grandchild" means a child as above defined of a child as above defined. "Brother" and "sister" include stepbrothers and stepsisters, half brothers and half sisters, and brothers and sisters by adoption, but does not include married brothers nor married sisters unless wholly dependent on the employee. "Child," "grandchild," "brother," and "sister" include only persons who at the time of the death of the deceased employee are under eighteen years of age.
After the Court of Appeals filed its decision in this case, this Court, in the case of *283 Smith v. Allied Exterminators, 279 N.C. 583, 184 S.E.2d 296, in construing G.S. § 97-38 and G.S. § 97-40, stated:
". . . Thus, G.S. § 97-40 determines the person or persons entitled to receive the death benefits provided in the Act, but the amount payable to the person or persons entitled thereto is determined by G.S. § 97-38, commuted to its present, lump sum value. When, as here, the deceased employee left no dependent, whole or partial, the amount payable is not reduced from the amount which would have been payable had the deceased employee left a person wholly dependent upon him unless there is no person surviving who falls within the term `next of kin,' as defined in G.S. § 97-40...." (Emphasis ours)
G.S. § 97-40 as rewritten by the 1965 General Assembly added "next of kin" as a category of persons entitled to death benefits under the Workmen's Compensation Act. The rewritten statute defined the term "next of kin" and specified the order of priority among "next of kin" who are neither wholly nor partially dependent upon the deceased employee and who take under the section.
The primary rule of statutory construction is that the intent of the legislature controls the interpretation of a statute. In seeking to discover this intent, the court should consider the language of the statute, the spirit of the act, and what the act seeks to accomplish. Galligan v. Chapel Hill, 276 N.C. 172, 171 S.E.2d 427; State v. Spencer, 276 N.C. 535, 173 S.E.2d 765; Freeland v. Orange County, 273 N.C. 452, 160 S.E.2d 282. Equally well recognized is the rule that the Workmen's Compensation Act should be liberally construed so that the benefits under the Act will not be denied by narrow, technical or strict interpretation. Hollman v. City of Raleigh, 273 N.C. 240, 159 S.E.2d 874; Cates v. Hunt Construction Co., 267 N.C. 560, 148 S.E.2d 604; Keller v. Electric Wiring Co., 259 N.C. 222, 130 S.E.2d 342. "In seeking to discover and give effect to the legislative intent, an act must be considered as a whole, and none of its provisions shall be deemed useless or redundant if they can reasonably be considered as adding something to the act which is in harmony with its purpose. In re Watson, 273 N.C. 629, 161 S.E.2d 1; Jones v. Board of Education, 185 N.C. 303, 117 S.E. 37." State v. Harvey, N.C., 187 S.E.2d 706.
Imposition of the restrictions contained in G.S. § 97-2(12) upon the definition of "next of kin" as defined in G.S. § 9740 would require that we ignore the unambiguous language contained in G.S. § 9740 that "next of kin" be as "herein defined." Further, a child, brother or sister who is partially or wholly dependent and under eighteen years of age would take death benefits under the provisions of G.S. § 97-38. Thus, the imposition of the restrictions of dependency and age contained in G.S. § 97-2(12) would result in a narrow and technical interpretation of the Workmen's Compensation Act.
We conclude that the 1965 re-write of G.S. § 97-40 shows a clear intent by the General Assembly to remove the requirements of dependency, age and marital status from the definition of "next of kin" who are entitled to death benefits under Section 40 of the Workmen's Compensation Act. This conclusion draws strength from the fact that the 1971 General Assembly (after the decision in Jones v. Sutton, supra) further amended G.S. § 97-40 so as to include adult children or adult brothers and adult sisters in the definition of "next of kin" contained in that section. By this amendment the General Assembly again evidenced its intent that the definition of "next of kin" as contained in G.S. § 97-40 should not be narrowly and strictly limited by the provisions of G.S. § 97-2(12). Cates v. Hunt Construction Co., supra.
We note with approval the reasoning and conclusions in the dissenting opinion filed in the Court of Appeals by Mallard, Chief Judge.
*284 The doctrine of pari materia does not apply and the provisions of G.S. § 97-40 should not be construed with the provisions of G.S. § 97-2(12).
We hold that brothers and sisters who are eighteen years of age or older, and who are married, are "next of kin" as defined in G.S. § 97-40.
The decision of the Court of Appeals is
Reversed.